Citation Nr: 1224242	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-19 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable schedular and/or extraschedular rating for rheumatoid arthritis prior to July 1, 2008.  

2.  Entitlement to an initial schedular and/or extraschedular rating in excess of 20 percent for rheumatoid arthritis on and after July 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to May 1986 and from October 1989 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board by its decision of January 2011 restored a 40 percent rating for the Veteran's diabetes mellitus, effective from May 3, 2007, and remanded the issues of the initial ratings to be assigned for rheumatoid arthritis for additional development by the VA's Appeals Management Center (AMC) in Washington, DC.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on her part.  


REMAND

By its February 2011 remand, the Board in part directed the AMC to arrange for a VA medical examination to be undertaken, and, in response, the AMC wrote to the Veteran in March 2011 at her address in Orange Park, Florida, and advised her of its intention to request that the VA's medical facility in Daytona schedule her for a VA medical examination.  The next pertinent entry in the record is a computer driven inquiry via the VA's VISTA program indicating that the VA Medical Center in Charleston, South Carolina, had canceled the VA examination request on April 15, 2011, due to the Veteran's failure to report.  The Veteran's address of record was therein noted to be on Daveitta Drive in Savannah, Georgia.  

Received by the AMC in March 2012 was the Veteran's written statement in which she indicated that she had received March 2012 correspondence from the AMC indicating that arrangements were being made to schedule her for a VA medical examination in Daytona Beach, Florida.  She reported as well that the VA examination never occurred.  According to the Veteran, no letter from the Daytona VA or the Charleston VA Medical Center was ever received by her.  On that basis, the Veteran requested that another examination be scheduled at the Daytona VA, given that her residence in Orange Park, Florida, was approximately four hours away from the Charleston VA.  

For reasons unknown, varying addresses were utilized by VA for the Veteran while this case remained in remand status, without any attempt to coordinate with the Veteran, even after she reported to the AMC in March 2012 that she had not received notice to report for a VA medical examination.  The Veteran is entitled by law to compliance with the terms of the Board's remand and, here, not even substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  To that end, remand for corrective actions is required.  

Notice is also taken that the issue of extraschedular entitlement to an initial rating for rheumatoid arthritis has not to date been fully addressed by RO or AMC action.  Remand to facilitate consideration of this inherent issue is found to be in order.  See 38 C.F.R. § 3.321 (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased or initial rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for association with the claims folder all pertinent records of VA treatment, not already on file.  

2.  Thereafter, schedule the Veteran for a VA medical examination at or near VA medical facilities in proximity to Daytona Beach, Florida, in order to ascertain the nature and severity of her service-connected rheumatoid arthritis.  Advise her in writing at her address of record of the date, time, and location of that examination and include a copy of that notice in the Veteran's VA claims folder.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  

The requested VA examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing.  As part of this evaluation, the VA examiner should identify all joints affected by the Veteran's service-connected rheumatoid arthritis, both at the examination and at any time during the appeal period, i.e., since the Veteran filed her claim in January 2007 to the present.  Such examination should also include detailed range of motion studies of each affected joint and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of any affected joint due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  The VA examiner should also note the presence or absence of severe impairment due to anemia or weight loss, incapacitating exacerbations and their frequency, or a combination of symptoms that result in definite impairment of health. 

3.  Lastly, readjudicate fully each of the issues listed on the title page of this document, to include the question of extraschedular entitlement, and if any benefit sought on appeal continues to be denied, the Veteran and her representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by the Veteran is required until she received further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


